UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

UNITED STATES OF AMERICA,

Michael Cady,

v5.

Plaintiff,

Defendant.

 

 

Case No. 18-cr-05258-WQH

JUDGMENT OF DISMISSAL

IT APPEARING that the defendant is now entitled to be discharged for the reason that:

Oo OF OF WwW OU OU

Xx]

an indictment has been filed in another case against the defendant and the Court has
granted the motion of the Government for dismissal of this case, without prejudice; or

the Court has dismissed the case for unnecessary delay; or

the Court has granted the motion of the Government for dismissal, without prejudice; or
the Court has granted the motion of the defendant for a judgment of acquittal; or

a jury has been waived, and the Court has found the defendant not guilty; or

the jury has returned its verdict, finding the defendant not guilty;

of the offense(s) as charged in the Indictment/Information:

21:841(a){1); 18:2; 21:853 - Distribution of Methamphetamine; Aiding and Abetting; Criminal Forfeiture

 

 

 

Dated: 8/1/2019

Pa

 

Jz

 

 

 

BY

— i ie —
| Hae Bet >

 

H

 

AUG 5 2019

 

U

 

 

CLERK US DiSTHIC) COURT
SOUTHERN DISTRICT OF CALIFORNIA

on. Michael S. Berg
nited States Magistrate Judge

 

DEPUTY

 

SSS SMES ET
